Order entered May 6, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00074-CR
                               No. 05-20-00075-CR
                               No. 05-20-00076-CR
                               No. 05-20-00077-CR

                  ROBERTO CANAMARGARZA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F18-60209-T, F18-60210-T,
                         F18-60212-T & F18-60211-T

                                     ORDER

      The reporter’s record was originally due March 6, 2020. When it was not

filed, we notified court reporter Vearneas Faggett by postcard dated March 11,

2020 and instructed her to file, by April 10, 2020, (1) the reporter’s record, (2)

written verification that no hearings were recorded, or (3) written verification that

appellant has not requested the reporter’s record. To date, the reporter’s record has
not been filed and we have had no communication from court reporter Vearneas

Faggett.

      We ORDER court reporter Vearneas Faggett to file the complete reporter’s

record in these appeals within TWENTY DAYS of the date of this order. We

caution Ms. Faggett that the failure to file the reporter’s record by that date may

result in the Court taking whatever remedies it has available to ensure that the

record is filed and these appeals proceed in a timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, court

reporter, 283rd Judicial District Court; and counsel for all parties.




                                               /s/    CORY L. CARLYLE
                                                      JUSTICE